Title: To James Madison from Richard Forrest, 1 September 1807
From: Forrest, Richard
To: Madison, James



Dear Sir,
Sept. 1. 1807

If you think me competent to make the contemplated selection for the Mediterranean presents &c., and that they can be procured at Baltimore (beyond which I should be unwilling to go in the present situation of my family) it would give me pleasure to undertake it; as the whole might be accomplished in a few days, and the commission would amount to something handsome.  If there should be any Circumstances to render it more expedient to give this business to another, I beg you will not hesitate a moment in doing it; for rest assured, that your conduct already towards me, both in manner and matter, has been such as not to be effaced by consederations of a pecuniary kind.  With sincere respect and esteem I remain dear Sir, Your obt. Serv

Richd. Forrest

